Citation Nr: 1117018	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  09-03 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from July 1966 to July 1968.  Service in the Republic of Vietnam is indicated by the record.  The Veteran is the recipient of the Combat Infantryman Badge and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied his claim.  During the course of the appeal, the Veteran moved to Illinois; original jurisdiction now resides in the Chicago, Illinois RO.

The Veteran was scheduled to appear at the Chicago RO for a videoconference hearing on April 12, 2011 before the undersigned.  On April 6, 2011, the Veteran withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).

The Veteran's original appeal also included the issue of entitlement to service connection for tinnitus.  In a December 2008 rating decision, service connection was granted for tinnitus and a 10 percent disability rating was assigned.  To the Board's knowledge, the Veteran has not disagreed with that decision.  That matter has accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 
(Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection].


FINDINGS OF FACT

On April 6, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal as to the bilateral hearing loss claim was requested.


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal by the Veteran as to the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his authorized representative.  See 38 C.F.R. § 20.204 (2010).

In a signed statement received on April 6, 2011, the Veteran expressed his intent to withdraw his appeal as to the issue of entitlement to service connection for bilateral hearing loss.  See 38 C.F.R. § 20.204 (2010).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  The Veteran has withdrawn his appeal as to the issue of entitlement to service connection for bilateral hearing loss.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for bilateral hearing loss and the appeal is therefore dismissed.










ORDER

The Veteran's appeal as to the issue of entitlement to service connection for bilateral hearing loss is dismissed.




____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


